It appears that the defendant and his counsel were fully informed at the time the judgment was granted as to the excuse for failing to file the answer within the time allowed by the order of the court. The court had authority to allow or refuse to allow it to be then filed. Application for leave to file it should then have been made; indeed, it seems that such application was made and the court refused to grant it. If so, such refusal was conclusive, certainly, as the defendant failed to except and appeal. It does not appear very clearly in the record that such application was then made, but it should have been; if it was not then made such failure was negligence that might have warranted the action of the court in refusing the motion now under consideration. Parties to actions are required to be watchful and reasonably prompt and active in doing what they may be or are required to do in and about them.
If the application for leave to file the answer was not made, as it ought to have been, at the time the judgment was given, and if it be granted that the present motion was properly entertained by the court, and in some possible aspect of the facts the court might have properly set the judgment aside, it was in the discretion of the judge to allow or deny it, and such exercise of his discretion is not reviewable here. The defendant was not entitled to have his motion allowed as of right, without *Page 179 
regard as to whether he had been diligent or otherwise. It seems to us that there was evidence of neglect that might well have led the court to deny the motion. If ordinarily the neglect of counsel to file a pleading in apt time may entitle the client to have relief on the ground of "surprise or excusable neglect" in that respect, it is not so in every case, and this case is exceptional. Simonton v. Lanier, 71 N.C. 498; Bank v. Foote,77 N.C. 131; Foley v. Blank, 92 N.C. 476; Kerchner v. Baker, 82 N.C. 169;Norwood v. King, 86 N.C. 81.
There is no error and the judgment must be affirmed.
No error.                                          Affirmed.
Cited: Gwinn v. Parker, 119 N.C. 19; Stith v. Jones, ibid., 431;Cowles v. Cowles, 121 N.C. 275; Marsh v. Griffin, 123 N.C. 667; Morrisv. Ins. Co., 131 N.C. 213; Hardware Co. v. Buhmann, 159 N.C. 513. (191)